              Case 4:20-cv-02180-JST Document 66-2 Filed 06/23/20 Page 1 of 2



1    DONNA R, ZIEGLER [SBN 142415]
     County Counsel
2    By: KRISTY L. VAN HERICK [SBN 178685]
     Assistant County Counsel
3    K. SCOTT DICKEY [SBN 184251]
     Assistant County Counsel
4    RAYMOND L. MACKAY [SBN 113230]
     Senior Deputy County Counsel
5    CLAY J. CHRISTIAN [SBN 143024]
     Deputy County Counsel
6    Office of the County Counsel, County of Alameda
     1221 Oak Street, Suite 450
7    Oakland, California 94612
     Telephone:(510) 272-6700
8
     Attorneys for Defendants County of Alameda,
     Gregory J. Ahern and Erica Pan
9

10                                UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA

12                                        OAKLAND DIVISION

13
     JANICE ALTMAN, et al.,                               Case No.: 4:20-cv-02180-JST
14

                           Plaintiffs,                    PROOF OF SERVICE
15

16   v.

17   COUNTY OF ALAMEDA, et al.,

18                         Defendants.

19

20          I, Christine Montgomery, am employed in the County of Alameda, over the age of 18 and
21   not a party to the within action. My business address is 1221 Oak Street, Room 450, Oakland,
22   CA 94612.
23          On June 23, 2020, I served the following document(s):
24
            1. ADMINISTRATIVE MOTION RE: DATE FOR RESPONSIVE PLEADINGS;
25
               CMC AND JOINT CMC STATEMENT
            2. STIPULATION AND [PROPOSED] ORDER
26
     on the following parties by electronic notification from the Court:
27
     //
28

     PROOF OF SERVICE, Case No. 4:20-cv-02180-JST                                           1
             Case 4:20-cv-02180-JST Document 66-2 Filed 06/23/20 Page 2 of 2



1             George M. Lee                             Raymond M. DiGuiseppe
              SEILER EPSTEIN LLP                        THE DIGUISEPPE LAW FIRM, P.C.
2             275 Battery Street, Suite 1600
                                                        4320 Southport-Supply Road, Suite 300
              San Francisco, California 94111
3                                                       Southport, North Carolina 28461

4             Adam Kraut, Esq.
              FIREARMS POLICY COALITION
5             1215 K Street, 17th Floor
              Sacramento, CA 95814
6

7           I declare under penalty of perjury under the laws of the State of California that the foregoing is

     true and correct and that this declaration was executed at Oakland, California, on June 23, 2020.
8

9
                                                    __/s/ Christine Montgomery___
10                                                         Christine Montgomery

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PROOF OF SERVICE, Case No. 4:20-cv-02180-JST                                               2
